UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7609


JACQUES PAUL VILLAFANA,

                    Plaintiff - Appellant,

             v.

HENRY THOMAS PADRICK, JR.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:20-cv-00028-REP-RCY)


Submitted: August 24, 2021                                        Decided: August 26, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jacques Paul Villafana, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jacques Paul Villafana appeals the district court’s order denying relief on his 42

U.S.C. § 1983 complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Villafana v. Padrick,

No. 3:20-cv-00028-REP-RCY (E.D. Va. Sept. 30, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2